           Case 1:20-cr-00147-VSB Document 8
                                           7 Filed 04/20/20
                                                   04/16/20 Page 1
                                                                 3 of 6
                                                                      8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                         Protective Order

                 v.                                                               20 Cr. 147 (VSB)

 Miguel Antonio De La Cruz Rodriguez,
 and
 Arsenio Genao Francisco

                            Defendants.
                                                                                  4/20/2020



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16(a), the Court

hereby finds and orders as follows:

       1. Disclosure Material. The Government has and will make disclosure to the defendants

of documents, objects and information, including electronically stored information (“ESI”),

pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s

general obligation to produce exculpatory and impeachment material in criminal cases, all of

which will be referred to herein as “disclosure material.” The Government’s disclosure material

may include material that (i) affects the privacy, confidentiality and of individuals; (ii) would

impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case.



NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:
           Case 1:20-cr-00147-VSB Document 8
                                           7 Filed 04/20/20
                                                   04/16/20 Page 2
                                                                 4 of 6
                                                                      8



        1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

        2. Disclosure material may be disclosed by counsel to:

            (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

            (b) Prospective witnesses for purposes of defending this action.

        4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

        5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

        6. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media. This ESI was seized from both defendants. Upon consent of all counsel, the

Government is authorized to disclose to counsel for the defendants, for use solely as permitted

herein, the entirety of such seized ESI as the Government believes may contain disclosure material


                                                   2
            Case 1:20-cr-00147-VSB Document 8
                                            7 Filed 04/20/20
                                                    04/16/20 Page 3
                                                                  5 of 6
                                                                       8



(“the seized ESI disclosure material”). The defendant, defense counsel, and personnel for whose

conduct counsel is responsible, i.e., personnel employed by or retained by counsel, may review

the seized ESI disclosure material to identify items pertinent to the defense. They shall not further

disseminate or disclose any portion of the seized ESI disclosure material except as otherwise set

forth under this Order.

        7. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later.

        8. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

        9. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.




                                                 3
            Case 1:20-cr-00147-VSB Document 8
                                            7 Filed 04/20/20
                                                    04/16/20 Page 4
                                                                  6 of 6
                                                                       8



                                   Retention of Jurisdiction
       10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   GEOFFREY S. BERMAN
   United States Attorney


by: _____________________________                      Date: ____April 16, 2020______
    Ni Qian
    Assistant United States Attorney


   ___________________________                     Date: _____________________
   Amy Gallicchio, Esq.
   Counsel for Miguel Antonio De La Cruz Rodriguez


   ___________________________                         Date: _____________________
   Stephen Turano, Esq.
   Counsel for Arsenio Genao Francisco


SO ORDERED:

Dated: New York, New York
       _____
         20 April, 2020



                                               ________________________________________
                                                THE HONORABLE VERNON S. BRODERICK
                                                       UNITED STATES DISTRICT JUDGE




                                               4
Case 1:20-cr-00147-VSB Document 8
                                7 Filed 04/20/20
                                        04/16/20 Page 5
                                                      7 of 6
                                                           8
            Case 1:20-cr-00147-VSB Document 8
                                            7 Filed 04/20/20
                                                    04/16/20 Page 6
                                                                  8 of 6
                                                                       8




                                    Retention of Jurisdiction
         10. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

      GEOFFREY S. BERMAN
      United States Attorney


by:                                                     Date:
      Ni Qian
      Assistant United States Attorney


                                                        Date:   3/ /      / 2,02:b
      Amy allicc o
      Counsel for is     Antonio De La Cruz Rodriguez


                                                        Date:
      Stephen Turano, Esq.
      Counsel for Arsenio Genao Francisco


SO ORDERED:

Dated: New York, New York
            March, 2020



                                                THE HONORABLE VERNON S. BRODERICK
                                                      UNITED STATES DISTRICT JUDGE




                                                4
